Citation Nr: 0012170	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-45 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1977 to 
September 1992.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in October 1996, the veteran requested to appear at a 
personal hearing at the RO.  In a VA Form 21-4138 (Statement 
in Support of Claim) dated in August 1998, however, he 
indicated that he no longer wanted a hearing.  The Board will 
therefore proceed with appellate review at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

3.  The veteran has been diagnosed with hematuria, and no 
medical evidence or opinion has related this condition to his 
period of military service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a kidney 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has filed a claim for service connection in which 
he alleges that he has blood in his urine which is due to an 
undiagnosed illness stemming from his service in the 
Southwest Asia theater during the Persian Gulf War. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999). 

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999).  The veteran's service records 
document that he had active service in Southwest Asia during 
the Persian Gulf War.  Hence, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of her claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service-connected theory, the veteran must 
satisfy three elements for each of his claims for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

The VA General Counsel has recently held that a well-grounded 
claim for compensation under 38 U.S.C. § 1117(a) and 
38 C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission the following evidence: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period ("objective indications" include 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).

In this case, the veteran's service medical records make no 
reference to any kidney disease, to include blood in the 
urine.  At a separation examination (undated), the veteran 
gave no history of kidney stone or blood in the urine.  A 
November 1992 reservist examination includes the veteran's 
history of having a kidney stone or blood in the urine; 
however, physical examination of the genitourinary system was 
normal.  Thus, no objective evidence showed evidence of any 
kidney problems in service. 

Shortly after his separation from service, the veteran 
underwent a VA general medical examination in February 1993.  
The examiner recorded the veteran's history of hematuria in 
1985 with a negative evaluation.  Urinalysis was abnormal, 
with a small amount of blood in the urine.  The diagnosis was 
hematuria.  At a September 1995 VA examination, a trace 
amount of blood was present in the veteran's urine.  The 
diagnosis was "history of hematuria with negative work up."  
A Persian Gulf War examination performed in May 1996 also 
showed a small amount of blood in the urine, identified as 
hematuria.  The Board notes that none of these reports 
includes a medical opinion as to the date of onset or cause 
of this condition.

VA treatment reports dated from 1995 through 1998 also 
document the veteran's history of hematuria.  A November 1995 
entry notes the veteran's history of hematuria, with no 
current findings on examination.  The clinician's impression 
was "some hematuria in past."  In February 1997, the 
veteran was admitted to a VA facility where he reported a six 
year history of intermittent gross hematuria since returning 
from Desert Storm.  The diagnosis at admission was history of 
hematuria. The veteran underwent a rigid cystoscopy, which 
revealed no kidney disease.  When seen in June 1997, the 
diagnosis was microscopic hematuria.  Again, however, none of 
these reports mentions the date of onset of the veteran's 
hematuria.

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
kidney disorder.  Pursuant to 38 C.F.R. § 3.317, service 
connection may be granted for a chronic disability due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  Since the veteran's complaints 
of blood in his urine have been attributed to a known 
clinical diagnosis of hematuria, the veteran's claim under 
the presumptive provisions afforded to Persian Gulf veteran's 
must be denied as not well grounded.  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998). 

The veteran must therefore present competent evidence 
demonstrating service connection on a direct basis if his 
claim is to prevail.  See 38 U.S.C.A. §§ 1113(b), 1116.  
After reviewing the evidence, however, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's hematuria is related to his 
period of active military service.  No objective evidence of 
hematuria was present in service, and none of the post-
service medical evidence contains a medical opinion relating 
this condition to service.  Even if the veteran is competent 
through his statements to provide evidence of continuity of 
symptomatology since service with respect to the observable 
aspects of his hematuria, medical expertise is still required 
to relate this condition to the claimed post-service 
symptoms.  See Savage, supra.  Here, no such evidence has 
been presented.  See Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000).

The Board recognizes that several reports include the 
veteran's statements that his hematuria had its initial onset 
while serving in the Persian Gulf.  However, it is clear that 
these statements were only a recitation of what the veteran 
had told medical professionals.  In Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that evidence which is 
simply a history recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence of the nexus 
requirement set forth in Grottveit v. Brown, 5 Vet. App. 91, 
93 (1995).  Here, as no medical professional agreed with the 
veteran's self-reported history, none of these reports 
fulfills the nexus requirement between the veteran's 
hematuria and his period of military service.  

The only evidence relating the veteran's hematuria to service 
are lay statements in support of his claim, which include 
letters from the veteran and his wife.  The Board notes, 
however, that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
or his wife possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a kidney disorder, their statements standing 
alone cannot serve as a sufficient predicate upon which to 
find the claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, as the veteran's kidney disorder has been 
attributed to a known clinical diagnosis of hematuria, and, 
as there is no medical evidence indicating that this 
condition had its onset in service, the veteran's claim of 
entitlement to service connection for a kidney disorder must 
be denied as not well grounded.  See e.g. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995). 

In denying the veteran's claim as not well grounded, VA has 
no further duty to assist the veteran in developing the 
record to support his claim for service connection.  See 
Epps, 126 F.3d at 1469 ("[T]here is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.").  The Board is also unaware of any 
information in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  See 
generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why his claim 
has been denied.  Id. 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question of whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).









ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a kidney disorder is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

